   Case: 2:20-cr-00106-EAS Doc #: 39 Filed: 03/04/21 Page: 1 of 4 PAGEID #: 183




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                       :
                                                 :
                 Plaintiff,                      :      Case No. 2:20-cr-106
                                                        JUDGE EDMUND A. SARGUS, JR.
    v.                                           :
                                                 :
 DEONTE J. PEOPLES,                              :
                                                 :
                 Defendant.                      :

                                   ORDER OF DISMISSAL

         On September 16, 2020, the Court entered a Preliminary Order of Forfeiture (Doc. 27) in

this case ordering Defendant Deonte J. Peoples to forfeit the following subject property to the

United States:

                              DESCRIPTION                                  SERIAL NO.

 a. HS Products manufactured, model XD 9, 9mm caliber, semi-                US966569
    automatic pistol

 b. NEF manufactured, model R73, .32 caliber, revolver                      NF022260

 c. Israel Weapon manufactured, model Desert Eagle, .40 caliber,              107872
    semi-automatic pistol

 d. Kel-Tec manufactured, model P3AT, .380 caliber, semi-                     L3C69
    automatic pistol

 e. Smith & Wesson manufactured, model 59, 9mm caliber,                      A541924
    semi-automatic pistol

 f. Jimenez Arms manufactured, model J.A. Nine, 9mm caliber,                  411827
    semi-automatic pistol

 g. Ruger manufactured, model SR40, .40 caliber, semi-automatic             342-60253
    pistol

 h. Charles Daly manufactured, model 1911, .45 caliber, semi-               CD010116
    automatic pistol
  Case: 2:20-cr-00106-EAS Doc #: 39 Filed: 03/04/21 Page: 2 of 4 PAGEID #: 184




                       DESCRIPTION                             SERIAL NO.


i. Taurus International manufactured, model PT709 Slim, .380    TJP80822
   caliber, semi-automatic pistol

j. Ruger manufactured, model P95, 9mm caliber, semi-            317-06069
   automatic pistol

k. Beretta manufactured, model U22 Neos, .22 caliber, semi-      T67602
   automatic pistol

l. HS Products manufactured, model XD9, 9mm caliber, semi-      GM754292
   automatic pistol

m. Smith & Wesson manufactured, model M&P 40 Pro Series,        HRZ6013
   .40 caliber, semi-automatic pistol

n. Smith & Wesson manufactured, model M&P 9 Shield, 9mm         HRY3121
   caliber, semi-automatic pistol

o. Smith & Wesson manufactured, model M&P 40 Shield, .40        LFB6112
   caliber, semi-automatic pistol

p. Smith & Wesson manufactured, model 38, .38 caliber,            48528
   revolver

q. Taurus International manufactured, model PT111 G2, 9mm       TKP17451
   caliber, semi-automatic pistol

r. Ruger manufactured, model LC9, 9mm caliber, semi-            325-83108
   automatic pistol

s. Smith & Wesson manufactured, model 915, 9mm caliber,         TZT0626
   semi-automatic pistol

t. Smith & Wesson manufactured, model M&P 40, .40 caliber,      HLA8399
   semi-automatic pistol

u. Smith & Wesson manufactured, model Bodyguard, .380           KCS7960
   caliber, semi-automatic pistol

v. Taurus International manufactured, model PT738 TCP, .380      17357A
   caliber, semi-automatic pistol




                                            2
  Case: 2:20-cr-00106-EAS Doc #: 39 Filed: 03/04/21 Page: 3 of 4 PAGEID #: 185




                        DESCRIPTION                             SERIAL NO.

w. Sig-Sauer manufactured, model P290RS, .380 caliber, semi-    26C052344
   automatic pistol

x. Glock manufactured, model 42, .380 caliber, semi-automatic    AASE172
   pistol

y. Smith & Wesson manufactured, model Bodyguard, .380            ECE7713
   caliber, semi-automatic pistol

z. Smith & Wesson manufactured, model M&P Shield, 9mm            LFN7696
   caliber, semi-automatic pistol

aa. Smith & Wesson manufactured, model 4044, .40 caliber,        TVC2830
    semi-automatic pistol

bb. Intratec manufactured, model Tec 22, .22 caliber, semi-       076351
    automatic pistol

cc. Anderson MFG manufactured, model AM-15, multi-caliber,       18213913
    rifle

dd. NR Davis and Son manufactured, 12-guage, shotgun               6086

ee. Walther manufactured, model P22, .22 caliber, semi-          L123594
    automatic pistol

ff. Ruger manufactured, model AR-556, .556 caliber, rifle        856-61733

gg. Palmetto Arms manufactured, model PA-15, multi-caliber,      LW268610
    rifle

hh. Palmetto Arms manufactured, model PA-15, multi-caliber,      LW327269
    rifle

ii. Glock manufactured, mode 22, .40 caliber, semi-automatic     KNV525
    pistol

jj. Stephens manufactured, model 330, 12-gauge, shotgun          100119E

kk. All associated ammunition                                      N/A

ll. One Thousand Four Hundred Twenty-One and 00/100 Dollars        N/A
    ($1,421.00) in United States currency



                                              3
   Case: 2:20-cr-00106-EAS Doc #: 39 Filed: 03/04/21 Page: 4 of 4 PAGEID #: 186




       The United States, having notified the Court that the Bureau of Alcohol, Tobacco,

Firearms, and Explosives is able to address the forfeiture and/or disposal of this property without

judicial forfeiture action or ancillary forfeiture hearings, has moved the Court to dismiss the

Preliminary Order of Forfeiture. (See Doc. 38.)

       Based upon the United States’ motion, and for good cause shown, the Preliminary Order

of Forfeiture entered on September 16, 2020, at Document 27 is hereby dismissed.

                            ORDERED this 4th day of March, 2021


                                              s/Edmund A. Sargus, Jr.
                                             HONORABLE EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                4
